Citation Nr: 1012712	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-14 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than September 
23, 2002, for the grant of service connection for right 
lower extremity radiculopathy.

2.  Entitlement to an effective date earlier than September 
23, 2002, for the grant of service connection for left lower 
extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA).   The rating decision 
assigned an effective date of September 27, 2000 for the 
Veteran's service-connected bilateral lower extremity 
radiculopathies.  The Board notes that entitlement to 
service connection for these disabilities was granted in a 
June 2006 Board decision.  

The Board observes that the matter on appeal was certified 
as entitlement to an effective date earlier than September 
27, 2000, for the grant of service connection for bilateral 
lower extremity radiculopathies.  However, in June 2009, the 
RO issued a decision finding clear and unmistakable error in 
the rating decision of August 2006, rescinded the September 
27, 2000 effective date, and assigned an effective date of 
September 23, 2002.  As applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue, the Board has recharacterized the issues to 
reflect this procedural history.  38 C.F.R. § 19.35 (2009).

The Board also notes that a third issue, entitlement to an 
earlier effective date for a depressive disorder, had been 
on appeal with the issues reflected on the title page.  
However, the Veteran submitted a March 2008 statement that 
he was satisfied with the effective date assigned for the 
depressive disorder and he stated on his Substantive Appeal 
(VA Form 9) that he was only appealing the assignment of 
effective dates for his bilateral lower extremity 
radiculopathies.  As a result, the issue of entitlement to 
an earlier effective date for a depressive disorder has not 
been certified and, as such, the Board has not been vested 
with jurisdiction over that claim.  38 C.F.R. § 20.202 
(2009).  

In January 2010, the Veteran, accompanied by his authorized 
representative, appeared at a hearing held before the below-
signed Veterans Law Judge in Washington, D.C.  A transcript 
of that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran submitted a June 1998 claim of entitlement 
to service connection for bilateral leg disabilities, 
identified as radiculopathies.

2.  Entitlement to service connection for bilateral leg 
disabilities, identified as radiculopathies, was denied in a 
January 1999 rating decision.

3.  In March 1999 the Veteran requested that the RO 
reconsider the January 1999 rating decision; the RO did not 
reconsider.

4.  The Veteran submitted a new, September 27, 2000, claim 
of entitlement to service connection for bilateral leg 
disabilities, identified as radiculopathies.

5.  There is medical evidence on file that the Veteran's 
service-connected bilateral lower extremity radiculopathies 
existed at the time he filed the September 27, 2000 claim.


CONCLUSIONS OF LAW

1.  The Veteran's March 1999 request for the RO to 
reconsider the rating decision of January 1999 did not 
constitute a timely notice of disagreement (38 U.S.C.A. § 
7105(b)(1) (2009); 38 C.F.R. §§ 20.201, 20.300 (2009)) so 
that decision was final.  38 C.F.R. §§ 20.302, 20.1103 
(2009).
 
2. An effective date of September 27, 2000 for the service-
connected right lower extremity radiculopathy is assignable.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

3. An effective date of September 27, 2000 for the service-
connected left lower extremity radiculopathy is assignable.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), 
see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Appeals Management Center (AMC) sent the Veteran a 
letter in July 2006, prior to adjudication, informing him of 
the requirements needed to establish entitlement to an 
earlier effective date.  In accordance with the requirements 
of VCAA, the letter informed the Veteran what evidence and 
information he was responsible for obtaining and the 
evidence that was considered VA's responsibility to obtain.  
Additional VA and private evidence subsequently was added to 
the claims files.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
also informed in the July 2006 letter about disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  There are relevant VA and 
private treatment records on file with regard to the 
Veteran's lower extremity radiculopathies.  A current 
examination is not relevant, and therefore not needed, to 
make a decision on the earlier effective date issues on 
appeal.

The Board concludes that all available evidence has been 
obtained and that there is sufficient medical evidence on 
file on which to make a decision on the issues decided 
herein.

The Veteran has been given ample opportunity to present 
evidence and argument in support of his claims, including at 
his personal hearing before the undersigned in January 2010.  
The Board additionally finds that general due process 
considerations have been complied with by VA, and the 
Veteran has had a meaningful opportunity to participate in 
the development of the claims.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); 38 C.F.R. § 3.103 (2009).

Effective date claims

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 
3.400 (2009).  Unless specifically provided otherwise, the 
effective date of an award based on an original claim for 
service connection, a claim reopened after final 
disallowance, or a claim for increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 2002).  The implementing regulation 
clarifies this to mean that the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400 (2009).

"Date of receipt" generally means the date on which a claim, 
information, or evidence was received by VA. 38 C.F.R. § 
3.1(r) (2009).

Initially, the Board must determine whether the Veteran's 
effective date claims should be analyzed under the 
regulations governing service connection claims or increased 
rating claims.  

Service connection for a back disability was granted by 
rating decision in August 1975 and a 10 percent rating was 
assigned effective April 16, 1975.  The RO assigned a non-
compensable rating in a decision of December 1977, assigned 
an increased rating of 10 percent in a decision of October 
1979, and assigned a 20 percent rating in a November 1982 
decision.  In March 1996 the Veteran submitted a letter 
claiming entitlement to a rating in excess of 20 percent; 
the letter stated "in that regard, kindly review the MRI 
reports substantiating chronic bilateral lumbar 
radiculopathy."  In an October 1996 rating decision, the RO 
increased the Veteran's disability rating to 40 percent, 
effective June 8, 1995, based on severe limitation of 
motion.

The Veteran filed a June 1998 claim of entitlement to 
service connection for a leg condition, identified as 
neuropathy, secondary to his back condition.  The RO issued 
a January 1999 rating decision denying entitlement to 
service connection and the Veteran responded with a March 
1999 letter "requesting the VA reconsider the decision 
denying service connection for... leg neuropathy."  The RO did 
not respond to the Veteran's request, but, in response to an 
April 1999 statement from the Veteran, through his 
representative, that he was "experiencing a substantial 
change in his back," the RO issued a November 1999 rating 
decision denying entitlement to a rating in excess of 40 
percent for the Veteran's service-connected back disability.  

The Veteran subsequently filed a new, September 27, 2000, 
claim of entitlement to service connection for his right and 
left leg conditions, as secondary to his back disability.  
In June 2001, the RO deferred a decision on the Veteran's 
claim.  The RO denied the claim in an October 2001 rating 
decision, which the Veteran timely appealed.  In June 2006 
the Board granted entitlement to service connection for the 
Veteran's bilateral leg disabilities as right and left lower 
extremity radiculopathies secondary to the back disability.  
The AMC issued an August 2006 rating decision assigning a 10 
percent rating, for each lower extremity, effective 
September 27, 2000, the date of the Veteran's claim for 
service connection.  

In June 2007 the Veteran submitted an NOD with the August 
2006 rating decision; he claimed entitlement to an earlier 
effective date for the bilateral lower extremity 
radiculopathies.  The AMC issued a January 2008 SOC and the 
Veteran responded with a timely VA Form 9.  In June 2009, 
the RO issued a rating decision correcting the effective 
date assigned in the August 2006 rating decision from 
September 27, 2000 to September 23, 2002.  In a June 2009 
supplemental statement of the case the AMC explained that 
the law governing separate evaluations for lower extremity 
radiculopathies did not go into effect until September 23, 
2002; the SSOC stated that, based on the change in the law, 
the entitlement did not arise until September 23, 2002.  The 
Board notes that the AMC is referencing a change in the 
rating criteria for spine disabilities - the new (after 
September 23, 2002) criteria state that any objective 
neurologic abnormalities associated with a spine disability 
should be rated separately under an appropriate diagnostic 
code.  38 C.F.R. § 4.71a, Codes 5237, 5243, Note (1).  The 
prior criteria provided that other neurological findings 
appropriate to the site of the diseased disc could be 
considered as part of the criteria for evaluating back 
disabilities.

Despite the AMC's reasoning, which indicates that the 
Veteran's effective date claims should be considered part of 
his claim for an increased rating for his back disability, 
and thus analyzed under the effective date regulations 
governing increased rating claims, the Board observes that, 
as of September 2000, there was an independent service 
connection claim.  Further, in Bierman v. Brown, 6 Vet. App. 
125 (1994), it was noted that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative nor 
overlapping) could be rated under a diagnostic code 
different from Diagnostic Code 5293 without violating the VA 
anti-pyramiding regulation of 38 C.F.R. § 4.14; see also 
Esteban v. Brown, 6 Vet. App. 259 (1994).  Viewing the 
Veteran's lower extremity radiculopathies as separate 
manifestations of his back disability that can be rated 
separately, even prior to the implementation of the new 
spinal rating criteria, also is supported by an explanation 
found in the Federal Register:  

... there are existing criteria for evaluating neurologic 
and orthopedic disabilities, whether they result from 
IVDS, stroke, or other condition, in the neurologic and 
musculoskeletal portions of the rating schedule... 
Evaluating disabilities due to IVDS that are identical 
to disabilities of other etiology under the same 
criteria will assure consistency and fairness of 
evaluations.  

67 Federal Register 163, 54347 (August 2002).  Although the 
second sentence quoted above indicates future intent, the 
Board observes that the criteria were, in the former 
sentence, described as "existing" and the Federal Register 
notice explained that the revision regarding evaluation of 
chronic neurologic symptoms was provided "for further 
clarity," rather than as an additional change.  Ibid; see 
also Ross v. Peake, 21 Vet. App. 528 (2008) and Ellington v. 
Nicholson, 22 Vet. App. 141 (2007).

As the Veteran made separate claims of entitlement (for 
service connection for the lower extremity radiculopathies 
and for an increased rating for his back disability), the 
Board finds that the separate ratings assigned for the leg 
radiculopathies were granted as part of his September 27, 
2000 claim for service connection rather than as part of any 
of his claims of entitlement to an increased evaluation for 
his back disability.  Hence, the effective date claims 
should be considered under the regulations governing 
effective dates for service connection claims.  

The effective date of an evaluation and an award of 
compensation based on an original claim or a reopened claim 
is the latter of the date of receipt of the claim or the 
date entitlement arose.  38 C.F.R. § 3.400.  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).

The Board observes that the Veteran filed two (2) claims of 
entitlement to service connection for lower extremity 
radiculopathies as separate from his back disability.  
Specifically, he submitted written claims in June 1998 and 
September 2000.  However, the Veteran allowed the June 1998 
claim to lapse: after the RO issued a January 1999 rating 
decision denying the claim, he (with and through his 
authorized representative) responded with a March 1999 
letter "requesting the VA reconsider the decision denying 
service connection for... leg neuropathy."  

The March 1999 letter was not a notice of disagreement and 
an appeal to the Board consists of a timely notice of 
disagreement (NOD) in writing and, after an SOC has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200.  The Board notes that an NOD must be in terms that 
can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  38 C.F.R. 
§§ 20.201, 38 C.F.R. § 20.300; see Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002).  Although the March 1999 letter 
can be construed as disagreement with the January 1999 
rating decision, it clearly requested reconsideration rather 
than development for appellate review and, as such, is not 
an NOD.  See Andre v. Principi, 301 F.3d 1354, 1360 
(Fed.Cir. 2002) (quoting Ledford v. Wests, 136 F.3d 776, 780 
(Fed.Cir. 1998)(italics added).  The January 1999 rating 
decision became final one (1) year after issuance.  38 
C.F.R. §§ 20.302, 20.1103.  As the Veteran did not appeal 
the January 1999 denial, the September 27, 2000 claim 
represents the earliest effective date that can be assigned.  
See 38 C.F.R. § 3.400.

In determining that the claim of September 2000 represents 
the earliest assignable effective date, the Board observes 
that the Veteran did submit evidence of pain radiating to 
his legs, diagnosed as radiculopathy, as early as 1996.  
However, this evidence was submitted as part of his back 
disability (as example, see letter of March 1996 stating 
that evidence of radiculopathies was submitted in "regard" 
to the "claim for increased compensation of his service-
connected lumbosacral back condition.").  An intent to apply 
for VA benefits is an essential element of any claim and 
here the Veteran did not show an intent to file for service 
connection for leg radiculopathies until June 1998, but, as 
that claim lapsed, the earliest claim for purposes of 
effective date was submitted on September 27, 2000.  See 
Brannon v. West, 12 Vet. App. 32, 34 (1998) ("[T]he Board is 
not required to anticipate a claim for a particular benefit 
where no intention to raise it was expressed.").  Hence, 
prior to the filing of the claims for service connection for 
radiculopathies, the Veteran's submissions constituted 
evidence for his claims of entitlement to increased 
evaluations for his back disability.


ORDERS

Entitlement to an effective date of September 27, 2000, for 
the service-connected right lower extremity radiculopathy is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to an effective date of September 27, 2000, for 
the service-connected left lower extremity radiculopathy is 
granted subject to the controlling regulations applicable to 
the payment of monetary benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


